DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 11/5/21, the following is a final office action. Claims 1, 14, 27, 32 are amended. Claims 7-8, 20- 21, 34, 35, 37-38, are cancelled. Claims 1-6, 9-19, 22-36 and 39-43 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-18, 22-33, 36, 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 6192400), and further in view of Hughes (US 20050217904 A1), and further in view of Kim (US 20090184826 Al), and further in view of Meyer (US 20070115859 Al), and further in view of Digby-Jones (US 20150294227 Al), and further in view of Vaghi (US 20040064326 A1).
As per claim 1, Hanson et al discloses:

a scanner disposed at least partially within the housing, (Detailed Description-40), the scanner being operatively coupled to the processing unit, wherein the scanner is operative to receive an identification signal identifying the shippable item during loading of the container, (Detailed Description Text - DETX (52): FIG. 12 shows the printer device 132 and the data collection terminal 130 in an alternate embodiment wherein a hand- held bar code reader or scanner 185 is electrically coupled by a data cable 186 to the hand-held data collection terminal 130. The data collection terminal 130 is in its overall structure a typical hand-held data terminal similar to commercially available models, such as those presently marketed by the assignee of the present application. Such terminals have an elongate housing 187 and feature on a front side 188 an LCD screen 189 for displaying typically alpha-numeric data; Detailed Description Text - DETX (60): As is known with respect to typical hand scanners of bar codes, the scanner units may have indicator lamps which indicate when a scan has successfully identified the information of the label. An audible as well as a visual indication is given, typically by color differentiated indicator lights, such as indicator lights 211 and 212. In operation, each of the scanners 142 reads a bar code...The match may be indicated by an audible signal at the scanner 142 or by a light signal of a combination of the indicator lights 211 and 212, as an example. Of interest to the desired sequence of events is the return of a data message to the scanner indicating to its operator the result of the scan, the result having been arrived at a point remote from the scanner device 142 itself);

wherein the processing unit of the container interface display apparatus, when executing the logistics information management program code section, is operative to identify the shippable item based upon the identification signal received by the scanner, (Detailed Description Text - DETX (35): The scanner 134 may read various types of indicia, such as bar codes, characters or text, or it may be a device such as a
CCD image reader which can read signatures and cause them to be entered as a record. Though the above input devices may primarily direct data into the system, address codes may nevertheless be received by the input device. Consequently, whether the primary data stream flows in one direction only or in two directions, the resulting data flow is referred to herein as data communication. In a typical operation as contemplated the scanner 134 identifies marked codes on merchandise items (not shown), and translates such identified codes into digital binary coded data signals. Various models of such laser scanners 134 are known and are commercially available) record the association in memory as part of the managed logistics information after identifying the shippable item, suggested by Hanson since in order to further translate the codes on merchandise, the scanned information must be stored; record the detected weight in memory as part of the managed logistics information based upon the signal received from the integrated scale, (Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known; Detailed Description Text — DETX (50): The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured); cause the wireless communication interface to transmit a message to the managing node device, wherein the message relates to the managed logistics information related to the container, (Detailed Description Text - DETX (25): In further reference to FIG. 7, the host computer 111 may be coupled to communicate via a typical communication cable link or optical fiber link 112 to a communications
interface 115. The term "communication" is used to apply to the transfer of data messages of information, operational instructions or combinations of information and operational instructions. Communication may also take place via radio frequency transmissions and receptions. When a data message is described as being transmitted from one device to another, an established link may be presumed. However, though a message is generally received by all terminals operating on the same frequency, selective addressing precludes processing of a message not addressed to a particular terminal. Therefore, the term "communication" also includes "selective communication"); and wherein the managing node device is operative to receive the message from the container interface display apparatus, and update the logistics data store device with the managed logistics information as communicated in the message, (Detailed Description Text - DETX (50): After weighing each of the boxes 155, the operator may then proceed through the sequence of the same boxes 155 and obtain their linear measurements. For example, a selected algorithm may accept three consecutive measurements as the length, the width and the height of the box 155 being measured. FIG. 11 shows the linear measuring device 148 positioned to measure the height of the depicted box 155. The measuring device 148 may include an extendable string or tape 167 the extended length of which is measured and recorded by an electrical transducer, such as by an internal capstan (not shown). With the string or tape extending the length of the distance to be measured, the operator simply enters the measured dimension by pushing a button 168 of the device 148. The generated linear measurement may be in an analog output form, or is preferably a digital output generated by increments of rotation of the internal capstan, for example. An LCD screen 169 may give a visual confirmation of the dimension measured. The entry of the measured dimension on pushing the button 168 may record the measured dimension in a memory internally of the measuring device 148. In distinction over other linear measuring devices, the low power transceiver 125 of the linear measuring device 148 is coupled to read the stored measured dimension and transmits a data message corresponding to the value of the measured length to the
printer device 132 via a communication link 170, thereby entering the measured value into the data system 123 without further action by the operator. The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured.)

Hanson does not disclose the following limitations, however, Hughes discloses:

a container used for transporting the shippable item, (The invention is a new and improved container, such as luggage, or a shipping crate with a built-in device for displaying the weight of said container); 

and an integrated scale disposed within the storage space to support the shippable item once loaded within the container, ([0022] This weighing device may be a scale built into the container or weighing device, that is attached or retrofitted to the container. One embodiment of the invention is a piece of luggage having the standard features available on conventional luggage in the prior art with a built-in weighing device used for the purpose of determining the weight of the said luggage.

a container interface display apparatus removably disposed on an exterior wall of the container, ([0052] The display screen (27) is connected directly or indirectly, to the weight sensors (20) located on the base (13) of the luggage device (10) as seen in FIG. 3, through a [multi-conductor] cable (29) or other means to transfer weight data to the display screen, and is fastened within the lining (30) of the luggage device (10), and therefore is not visible to the traveler); In this case, examiner interprets that since the display screen is fastened to the luggage device, then it is obvious that it is removably detachable;

wherein the integrated scale generates a signal reflecting a weight of what is supported on the scale, ([0052], The circuitry is structured to turn on and read an immediate, instant or current weight or value when the luggage device (10) placed upright on the weight sensors (20) or when activated by a switch (45) and to communicate said signals to the associated display screen (27) located on the top (12) of the luggage device (10)). interface circuitry coupled to the processing unit and disposed within the housing with a connection to the interface circuitry accessible through the housing, wherein the connection of the interface circuitry is operatively coupled to the integrated scale of the container, the interface circuitry being operative to receive the generated signal from the integrated scale indicating a detected weight of the shippable item once loaded onto the integrated scale, (Hughes, [0048] FIG. 5. Ina preferred embodiment, the top (12) of the luggage device (10) is equipped with a LCD, or similar display screen (27), under which is a housing structure (28), containing electronic circuitry within the housing, and a power source to provide electrical power to the circuitry of the display screen (27), which can be accessed from the interior compartment of the body of the luggage device (10); [0052] The circuitry is structured to turn on and read an immediate, instant or current weight or value when the luggage device (10) placed upright on the weight sensors (20) or when activated by a switch (45) and to communicate said signals to the associated display screen (27) located on the top (12) of the luggage device (10));

a display screen coupled to the processing unit, wherein the display screen is disposed on the housing in a configuration oriented away from the exterior wall of the container for interaction with logistics personnel loading the container, ([0048] FIG. 5. In a preferred embodiment, the top (12) of the luggage device (10) is equipped with a LCD, or similar display screen (27), under which is a housing structure (28), containing electronic circuitry within the housing, and a power source to provide electrical power to the circuitry of the display screen (27), which can be accessed from the interior

compartment of the body of the luggage device (10); [0052] The power, source may be a battery, capacitor that may be charged from an outside source, or an inductively coupled device which receives energy from an outside applied magnetic or electric field. The display screen (27) is connected directly or indirectly, to the weight sensors (20) located on the base (13) of the luggage device (10) as seen in FIG. 3, through a [multi-conductor] cable (29) or other means to transfer weight data to the display screen, and is fastened within the lining (30) of the luggage device (10), and therefore is not visible to the traveler);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hughes in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not discloses the following limitations, however, Kim discloses:

a memory coupled to the processing unit, wherein the memory maintaining at least a logistics information management program code section for execution by the processing unit, wherein the memory is further operative to maintain the managed logistics information related to the loading operation comprising at least (a) an association between the container and the shippable item and (b) the detected weight of the shippable item, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet.)

a managing node device in operative communication with the wireless communication interface of the container interface display apparatus over the wireless communication path, wherein the managing node device further comprises a logistics data store device for maintaining information related to the loading operation, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet);

cause the display screen to provide electronic logistics monitor information on the display screen, wherein the electronic logistics monitor information comprises at least a portion of the managed logistics information maintained in the memory, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kim in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not disclose the following:

and a wireless communication interface operatively coupled to the processing unit, wherein the wireless communication interface provides the processing unit with access to a wireless communication path, however, Meyer discloses in ([0019] In these cases where the satellite or cellular link is not available, the short range wireless interface may be able to communicate with neighboring containers, and these neighboring containers may be able to communicate with others, and so on. In most configurations, eventually there is a container within the appropriate proximity to be able to communicate using the satellite or cellular channel. Successful communications may be achieved by forming a series of communications relay links using the short range wireless interface in order to send and receive information to the central monitoring station that would normally be sent directly by a container through their respective satellite or cellular link. Furthermore, this network may be formed on a dynamic basis, using algorithms that calculate the best and most efficient communications path given any physical configuration of containers);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Meyer in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not discloses the following limitations, however, Digby-Jones discloses:

wherein the container further comprises a storage space within the container, (Digby-Jones (US 20150294227 A1): [0018] The database 150 may store data including, among other things, files, records, information, objects, metadata, applications, etc. that are associated with, and/or corresponding to, a particular carrier. Such data may include data that is representative of, or otherwise associated with, one or more containers, container inventory data, virtual containers (e.g., template containers), virtual sub-containers (e.g., template sub-containers), exchange rules, exchange codes, loading plan profiles, loading plan reports (e.g., also referred to as loading plan configurations), trip (e.g., flight, rail trip, delivery route, etc.) specific parameters, flight attributes (e.g., any type of data specific to a particular flight/trip leg), customer specific information, customer orders, or any other suitable type of data. A loading plan configuration may include a galley diagram that graphically and realistically depicts each compartment and the container, item, equipment, etc. that is stowed in each compartment of a particular galley. Moreover, the loading plan configuration may include a packing diagram, or in the alternative, a packing diagram may be generated separately. The packing diagram may graphically and realistically depict each item that is to be packed into a container or a sub-container and may include the hierarchy of each container and sub-container. For example, the packing diagram may illustrate that a particular drawer sub-container includes twenty bowls, another particular tray sub-container may store twelve cutlery pack sub-containers, and a cart container may store six drawer sub-containers and one tray sub-container. A packing list may also be generated that lists each item and a quantity necessary for that item so that a caterer may be aware of the total quantities and items needed to pack an aircraft, watercraft, railcar, vehicle, etc. wherein the memory is further operative to maintain the managed logistics information related to the loading operation comprising at least (a) an association between the container and the shippable item and (b) the detected weight of the shippable item and (c) container shipping information with an inventory of what is intended to be loaded into the container, (Digby-Jones: [0018] The database 150 may store data including, among other things, files, records, information, objects, metadata, applications, etc. that are associated with, and/or corresponding to, a particular carrier. Such data may include data that is representative of, or otherwise associated with, one or more containers, container inventory data, virtual containers (e.g., template containers), virtual sub-containers (e.g., template sub- containers), exchange rules, exchange codes, loading plan profiles, loading plan reports (e.g., also referred to as loading plan configurations), trip (e.g., flight, rail trip, delivery route, etc.) specific parameters, flight attributes (e.g., any type of data specific to a particular flight/trip leg), customer specific information, customer orders, or any other suitable type of data. A loading plan configuration may include a galley diagram that graphically and realistically depicts each compartment and the container, item, equipment, etc. that is stowed in each compartment of a particular galley. Moreover, the loading plan configuration may include a packing diagram, or in the alternative, a packing diagram may be generated separately. The packing diagram may graphically and realistically depict each item that is to be packed into a container or a sub-container and may include the hierarchy of each container and sub-container. For example, the packing diagram may illustrate that a particular drawer sub-container includes twenty bowls, another particular tray sub-container may store twelve cutlery pack sub-containers, and a cart container may store six drawer sub-containers and one tray sub-container. A packing list may also be generated that lists each item and a quantity necessary for that item so that a caterer may be aware of the total quantities and items needed to pack an aircraft, watercraft, railcar, vehicle, etc; [0069] Furthermore, this inventory data collected from the detection system may be further utilized in determining loading plan configurations, packing lists, etc. in more dynamic manner. For example, inventory data may be collected from a particular vessel mid-flight and transmitted to the system 100 for use in determining the loading plan configuration for future flights of the vessel).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Digby-Jones in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not disclose the following limitations:
the integrated scale including a wired connection that exits the container; or interface circuitry coupled to the processing unit and disposed within the housing with a connection to the interface circuitry accessible through the housing at a location on the housing that is external to and spaced from the container, wherein the connection of the interface circuitry is operatively coupled to the integrated scale of the container by the wired connection of the integrated scale connecting to the connection of the interface circuitry at the location that is external to and spaced from the container, the interface circuitry being operative to receive the generated signal from the integrated scale indicating a detected weight of the shippable item once loaded onto the integrated scale.

However, Vaghi discloses in [0040] For example, the mail box of the present invention may include a communications unit which transmits signals from an internal processor of the box or receives signals from an external source. The signals may be transmitted over a wireless or wired link, or both, and the link may be unidirectional or bidirectional; ALSO SEE [0103] In accordance with another embodiment of the invention, a scale is included within the mail box. FIG. 12 is a front view of a mail box according to this embodiment of the present invention. In this embodiment, the box includes an outer housing 110, an internal container 112 for holding pieces of mail, a scale unit 114 having a load cell for weighing the contents of the box, and a signal line 116 which conveys a weight signal from the scale to a processor 117 in the control panel of the box. The scale is calibrated to take the weight of the internal container into consideration in giving an accurate measurement of the weight of mail inside the container. In order for an accurate measurement to be taken, the internal container may be "floating" with respect to the outer housing of the box. Springs, guides, and/or other stabilizing members (not shown) may be used to achieve this floating state).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vaghi in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not disclose the following limitations:

record the detected weight of the shippable item in the memory;

the message relates to the managed logistics information related to the container and includes the detected weight of the shippable item;

receive the message including the detected weight of the shippable item;

However Vaghi discloses in [0105] In operation, the processor uses the weight signal from the scale unit to determine the remaining capacity in the box. For example, if the mail in the container reaches a certain weight pre-stored into a memory 118 of the control panel, the processor may conclude that the box is full. A warning message may then be provided on the display 119 of the box informing customers of this condition. Another message may then be displayed to notify the customer of the location(s) of other mail boxes, preferably nearby, which the customer may use. Although the scale is shown as being inside the box, the scale may be located outside of the box if desired. Further, the scale may be powered using the same source which powers the control panel.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vaghi in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 15, 29, Hanson discloses:

wherein the portion of the managed logistics information provided on the display screen indicates item- level information on the contents presently loaded within the container, (Detailed Description Text - DETX (50): After weighing each of the boxes 155, the operator may then proceed through the sequence of the same boxes 155 and obtain their linear measurements. For example, a selected algorithm may accept three consecutive measurements as the length, the width and the height of the box 155 being measured. FIG. 11 shows the linear measuring device 148 positioned to measure the height of the depicted box 155. The measuring device 148 may include an extendable string or tape 167 the extended length of which is measured and recorded by an electrical transducer, such as by an internal capstan (not shown). With the string or tape extending the length of the distance to be measured, the operator simply enters the measured dimension by pushing a button 168 of the device 148. The generated linear measurement may be in an analog output form, or is preferably a digital output generated by increments of rotation of the internal capstan, for example. An LCD screen 169 may give a visual confirmation of the dimension measured. The entry of the measured dimension on pushing the button 168 may record the measured dimension in a memory internally of the measuring device 148.

In distinction over other linear measuring devices, the low power transceiver 125 of the linear measuring device 148 is coupled to read the stored measured dimension and transmits a data message corresponding to the value of the measured length to the printer device 132 via a communication link 170, thereby entering the measured value into the data system 123 without further action by the operator. The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured. ).

As per claims 3, 16, 30, Hanson discloses:

wherein the portion of the managed logistics information provided on the display screen indicates container-level information on what is loaded within the storage space, (Detailed Description Text — DETX (39): The printer 138 may be a thermal printer, such a printer being one type of printers with comparatively lower power requirements than mechanical impact printers. As a particular example, the printer 138 may be a bar code printer which translates data messages into machine readable codes. The codes may be printed on adhesive labels which are attached to packages or items which may be transported or delivered in typical merchandising operations. In another particular example, the printer 138 comprises a bar code and alphanumeric printer in combination with a magnetic stripe recorder, the recorder being in essence a printer of magnetically identifiable digital signals. The described data output devices receive data as binary data messages and translate such messages into either machine readable format or into alphanumeric display character messages, hence into human-readable messages).

As per claims 4, 17, 31, Hanson discloses:

wherein the container-level information further comprises at least a current weight of what is loaded within the storage space, ((Detailed Description Text - DETX (50): After weighing each of the boxes 155, the operator may then proceed through the sequence of the same boxes 155 and obtain their linear measurements. For example, a selected algorithm may accept three consecutive measurements as the length, the width and the height of the box 155 being measured. FIG. 11 shows the linear measuring device 148 positioned to measure the height of the depicted box 155. The measuring device 148 may include an extendable string or tape 167 the extended length of which is measured and recorded by an electrical transducer, such as by an internal capstan (not shown). With the string or tape extending the length of the distance to be measured, the operator simply enters the measured dimension by pushing a button 168 of the device 148. The generated linear measurement may be in an analog output form, or is preferably a digital output generated by increments of rotation of the internal capstan, for example. An LCD screen 169 may give a visual confirmation of the dimension measured. The entry of the measured dimension on pushing the button 168 may record the measured dimension in a memory internally of the measuring device 148. In distinction over other linear measuring devices, the low power transceiver 125 of the linear measuring device 148 is coupled to read the stored measured dimension and transmits a data message corresponding to the value of the measured length to the printer device 132 via a communication link 170, thereby entering the measured value into the data system 123 without further action by the operator. The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured.).

As per claims 5, Hanson discloses:

wherein the scanner is operative to capture at least one of a reflected barcode scan signal or an emitted identification device signal as the identification signal identifying the shippable item, (Detailed Description Text - DETX (4): The scanner (12) can scan bar codes and transmit the information by a micro link radio to terminal (10) and, likewise, the terminal (10) can communicate with the printer (11) not only through the docking device (13), but by micro link radio. Consequently, when the driver gets to where the freight is located, he can enter the critical information into the terminal (10) and transmit it to the nearby printer (11). The printer (11) can then print up a bar code, or a number of bar codes if there are a number of packages, and the driver can then put the bar codes on the appropriate packages without having to carry the printer and/or terminal to the packages.)

As per claims 9, 22, 39, Hanson does not disclose the following, however, Digby-Jones discloses: wherein the container shipping information comprises location specific information of where the item should be loaded within the container, ([(0005], Furthermore, the method determines one or more template containers that are associated with each of the one or more exchange codes and determines a particular container that corresponds to each of the one or more template containers, each container corresponding to a tangible item capable of being loaded into an aircraft. The method generates a loading plan configuration that indicates i) a list that includes each determined particular container to be loaded and ii) a location within the galley of the aircraft for each determined particular container to be stored and transmits, via the digital communication network, the loading plan configuration for the at least one flight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Digby-Jones in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 10, 23, 40, Hanson does not disclose the following, however, Digby-Jones suggests: wherein the location specific information relates to the weight of the item, ([0003] While the logistics of loading the proper type and numbers of containers, beverages, equipment, etc. remains daunting, the configuration or the layout of the these containers within the galley proves equally difficult. For example, one must take into account the weight and the volume of each container, cart, etc. and account for the physical limitations of the possible configurations of containers, equipment, the size and type of galley (e.g., only five drawers may fit into a cart, a maximum of eight containers can be placed in drawer, etc.). Thus, not only must products for a particular itinerary be determined based on a potentially diverse group of passengers’ desires and tastes, but the subsequent logistics necessary must be in place to configure the proper types of containers based on the space and weight limitations). In this case, Examiner interprets that weight being accounted for when it comes to the configuration or the layout of the these containers within the galley of Digby-Jones, suggests the location specific information relating to the weight of the item, since the layout refers to the location to which items are placed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Digby-Jones in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 11, 24, Hanson discloses:

further comprising at least one user input device coupled to the processing unit of the container interface display apparatus, wherein the at least one user input device allowing the logistics personnel to selectively provide input that alters which of the managed logistics information is shown on the display screen as the portion of the managed logistics information. (Detailed Description Text -DETX (50): After weighing each of the boxes 155, the operator may then proceed through the sequence of the same boxes 155 and obtain their linear measurements. For example, a selected algorithm may accept three consecutive measurements as the length, the width and the height of the box 155 being measured. FIG. 11 shows the linear measuring device 148 positioned to measure the height of the depicted box 155. The measuring device 148 may include an extendable string or tape 167 the extended length of which is measured and recorded by an electrical transducer, such as by an internal capstan (not shown). With the string or tape extending the length of the distance to be measured, the operator simply enters the measured dimension by pushing a button 168 of the device 148. The generated linear measurement may be in an analog output form, or is preferably a digital output generated by increments of rotation of the internal capstan, for example. An LCD screen 169 may give a visual confirmation of the dimension measured. The entry of the measured dimension on pushing the button 168 may record the measured dimension in a memory internally of the measuring device 148. In distinction over other linear measuring devices, the low power transceiver 125 of the linear measuring device 148 is coupled to read the stored measured dimension and transmits a data message corresponding to the value of the measured length to the printer device 132 via a communication link 170, thereby entering the measured value into the data system 123 without further action by the operator. The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured.)

As per claims 12, 25, 42, Hanson discloses:

wherein the container used for transporting the shippable item comprises one from a group consisting of a unit load container (ULD) for transport on an aircraft, a storage container area integrated as part of a vehicle; a tractor trailer pulled with a truck; an intermodal container for intermodal shipment, (Detailed Description Text - DETX (48): By temporarily placing the data collection terminal 130 into the second housing cavity 162 of the printer device 132 the route driver or operator has more freedom to collect shipping data of the articles to be shipped. The operator may need to lift the shipping containers or boxes 155 to weigh them and measure their dimensions. With the printer device 132 placed on the floor in the vicinity of the shipping containers 155, or mounted in the route vehicle outside the shipping area where the containers 155 are located, the operator is free to move about to obtain measurements and weights of the containers 155).

As per claims 13, 26, 43, Hanson discloses:

wherein the electronic logistics monitor information comprises barcode data, (Detailed Description Text - DETX (35): The scanner 134 may read various types of indicia, such as bar codes, characters or text, or it may be a device such as a CCD image reader which can read signatures and cause them to be entered as a record. Though the above input devices may primarily direct data into the system, address codes may nevertheless be received by the input device. Consequently, whether the primary data stream flows in one direction only or in two directions, the resulting data flow is referred to herein as data communication. In a typical operation as contemplated the scanner 134 identifies marked codes on merchandise items (not shown), and translates such identified codes into digital binary coded data signals. Various models of such laser scanners 134 are known and are commercially available).

As per claim 14, Hanson discloses:

a container used for transporting the shippable item, the container further comprising a storage space within the container for maintaining the shippable item once loaded within the container, an entry through which to access the storage space as part of loading the container, and a scale disposed within the storage space of the container to support the shippable item once loaded within the container, (Detailed Description Text - DETX (44): In the schematically depicted system 123 of FIG. 9, the printer device 132 is shown as being coupled via a low power RF link 147 to the scanner 141, a second scanner 142, the transceiver equipped weighing device or scales 136 and a transceiver equipped linear measuring device 148. The referred-to devices are basic data collection and recording devices for a highly automated freight transport system. Weight and linear measurement data on containers are collected and recorded in electronic binary data format.);

a container interface display apparatus disposed on a wall of the container near the entry, the container interface display apparatus further comprising a housing…, a processing unit, (Detailed Description Text – DETX (53): Typical placement of numeric keys toward the base end of the data collection terminal 130 is apparently founded on the frequent use of the numeric keys. As an operator of the data collection terminal typically holds the terminal in a manner that the base end 192 points toward the operator, the most used numeric keys would be located closest to the operator and be as such most accessible. It has been found that operators of the hand-held data collection terminal tend to tire more readily however, when the numeric keys are disposed closest to the base end 192 of the housing, while a positioning of the numeric keys 191 next to and directly below the display screen 189 produced a comparatively less tiring use of the hand-held data collection terminal 130. As a result, the reversal of the numeric keys 191 and function keys 193 from their typical arrangement is considered one of the advantageous improvements in the described hand-held data collection terminal 130. The hand-held data collection terminal 130 further includes at its top end an end cap housing 198 wherein the low power transceiver 125, also referred to as micro link radio transceiver 125, is located. The end cap housing 198 may include a typical data connector plug (not shown) for removably coupling the cable 186 of the scanner 185 directly to the end cap housing 198. An internal continuation of the data cable 186 is routed through the end cap housing and coupled to an internal data bus of the data collection terminal 130.);

a scanner operatively coupled to the processing unit, wherein the scanner is operative to receive an identification signal identifying the shippable item during loading of the container, (Detailed Description Text - DETX (55): The second housing cavity 162 forms a receptacle 162 for the data collection terminal 130. Flanged side walls 205 guide and temporarily hold the data collection terminal 130 when it is longitudinally inserted into a receptacle or socket 206 formed by the side walls 205 in combination with a closed back 207. A base end 208 of the socket 206 holds a plurality of the spaced surface contacts 175 which engage correspondingly spaced surface contacts 174 on the base end 192 of the data collection terminal 130 when the data collection terminal 130 is inserted into the socket 206 of the printer housing 159. The matching contact elements 174 and 175 couple the data collection terminal 130 to the printer both electrically and for data communication purposes. Thus, upon insertion of the data collection terminal 130 into the socket 206 a signal establishing the direct data link between the printer device 132 and the data collection terminal 130 may be used in the preferred system to log off the data collection terminal 130 from the low power communication system 123 and to reroute messages addressed to the data collection terminal 130, such as from the scanners 141 or 142 directly to the printer device 132.);

a scale interface circuit coupled to the processing unit and operatively coupled to the scale of the container, the scale interface circuit being operative to receive a signal from the scale, wherein the signal indicates a detected weight of the shippable item once loaded within the container, (Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known);

a display screen coupled to the processing unit, wherein the display screen is oriented on the wall of the
container for interaction with logistics personnel loading the container, (Detailed Description Text - DETX (53): Typical placement of numeric keys toward the base end of the data collection terminal 130 is apparently founded on the frequent use of the numeric keys. As an operator of the data collection terminal typically holds the terminal in a manner that the base end 192 points toward the operator, the most used numeric keys would be located closest to the operator and be as such most accessible. It has been found that operators of the hand-held data collection terminal tend to tire more readily however, when the numeric keys are disposed closest to the base end 192 of the housing, while a positioning of the numeric keys 191 next to and directly below the display screen 189 produced a comparatively less tiring use of the hand-held data collection terminal 130. As a result, the reversal of the numeric keys 191 and function keys 193 from their typical arrangement is considered one of the advantageous improvements in the described handheld data collection terminal 130. The hand-held data collection terminal 130 further includes at its top end an end cap housing 198 wherein the low power transceiver 125, also referred to as micro link radio transceiver 125, is located. The end cap housing 198 may include a typical data connector plug (not shown) for removably coupling the cable 186 of the scanner 185 directly to the end cap housing 198. An internal continuation of the data cable 186 is routed through the end cap housing and coupled to an internal data bus of the data collection terminal 130.);

wherein the processing unit of the container interface display apparatus, when executing the logistics information management program code section, is operative to identify the shippable item based upon the identification signal received by the scanner, (Detailed Description Text - DETX (35): The scanner 134 may read various types of indicia, such as bar codes, characters or text, or it may be a device such as a CCD image reader which can read signatures and cause them to be entered as a record. Though the above input devices may primarily direct data into the system, address codes may nevertheless be received by the input device. Consequently, whether the primary data stream flows in one direction only or in two directions, the resulting data flow is referred to herein as data communication. In a typical operation as contemplated the scanner 134 identifies marked codes on merchandise items (not shown), and translates such identified codes into digital binary coded data signals. Various models of such laser scanners 134 are known and are commercially available).

record the association in the memory as part of the managed logistics information after identifying the shippable item; record the detected weight in the memory as part of the managed logistics information based upon the signal received from the scale, (Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known; Detailed Description Text - DETX (50): The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured);

Hanson does not discloses the following limitations, however, Kirn discloses:

a memory coupled to the processing unit, wherein the memory maintaining at least a logistics information management program code section for execution by the processing unit, wherein the memory is further operative to maintain the managed logistics information related to the loading operation comprising at least (a) an association between the container and the shippable item and
(b) the detected weight of the shippable item and (c) container shipping information with an inventory of what is intended to be loaded into the container, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet.)

cause the display screen to provide electronic logistics monitor information on the display screen, wherein the electronic logistics monitor information comprises at least a portion of the managed logistics information maintained in the memory, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kim in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not disclose the following limitations:

record the detected weight of the shippable item in the memory;

However Vaghi discloses in [0105] In operation, the processor uses the weight signal from the scale unit to determine the remaining capacity in the box. For example, if the mail in the container reaches a certain weight pre-stored into a memory 118 of the control panel, the processor may conclude that the box is full. A warning message may then be provided on the display 119 of the box informing customers of this condition. Another message may then be displayed to notify the customer of the location(s) of other mail boxes, preferably nearby, which the customer may use. Although the scale is shown as being inside the box, the scale may be located outside of the box if desired. Further, the scale may be powered using the same source which powers the control panel.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vaghi in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hanson does not disclose the following limitations:
the scale including a wired connection that exits the container; a scale interface circuit within the housing and coupled to the processing unit with a connection to the scale interface circuitry accessible through the housing at a location on the housing that is external to and spaced from the container, the scale interface circuit being operatively coupled to the scale of the container by the wired connection of the scale connecting to the connection of the interface circuit at the location that is external to and spaced from the container, the scale interface circuitry being operative to receive a signal from the scale within the signal indicates a detected weight of the shippable item once loaded within the container.

However, Vaghi discloses in [0040] For example, the mail box of the present invention may include a communications unit which transmits signals from an internal processor of the box or receives signals from an external source. The signals may be transmitted over a wireless or wired link, or both, and the link may be unidirectional or bidirectional; ALSO SEE [0103] In accordance with another embodiment of the invention, a scale is included within the mail box. FIG. 12 is a front view of a mail box according to this embodiment of the present invention. In this embodiment, the box includes an outer housing 110, an internal container 112 for holding pieces of mail, a scale unit 114 having a load cell for weighing the contents of the box, and a signal line 116 which conveys a weight signal from the scale to a processor 117 in the control panel of the box. The scale is calibrated to take the weight of the internal container into consideration in giving an accurate measurement of the weight of mail inside the container. In order for an accurate measurement to be taken, the internal container may be "floating" with respect to the outer housing of the box. Springs, guides, and/or other stabilizing members (not shown) may be used to achieve this floating state).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vaghi in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 18, Hanson discloses:

wherein the container interface display apparatus is removably attached to the wall of the container in an orientation permitting the scanner to identify the shippable item during a loading operation of the container, (Detailed Description Text - DETX (47): FIG. 11 shows the weigh cell or scales 136 disposed under the second, opposite edge 156 of the box 155. A communication link 158 is schematically indicated as transmitting the measured weight data in a data transmission message to the printer device 132. In the preferred example described herein, the printer device 132 is a hand-portable printer, the printer mechanism being disposed within a briefcase type housing 159 which also features a carrying handle 160. The housing 159 preferably has first and second housing cavities 161 and 162. The printer mechanism, shown only schematically by a printer head 163 adjacent a printed material 164, is disposed entirely within the first housing cavity 161. The second housing cavity 162 holds removably mounted therein the hand-held data collection terminal 130 ("HHT")).

As per claim 27, Henson discloses:

includes a housing that is attached at a location on a surface of the container, (Detailed Description-40);

identifying, by a scanner of the container interface display apparatus, an item during loading of the container, (Detailed Description Text - DETX (55): The second housing cavity 162 forms a receptacle 162 for the data collection terminal 130. Flanged side walls 205 guide and temporarily hold the data collection terminal 130 when it is longitudinally inserted into a receptacle or socket 206 formed by the side walls 205 in combination with a closed back 207. A base end 208 of the socket 206 holds a plurality of the spaced surface contacts 175 which engage correspondingly spaced surface contacts 174 on the base end 192 of the data collection terminal 130 when the data collection terminal 130 is inserted into the socket 206 of the printer housing 159. The matching contact elements 174 and 175 couple the data collection terminal 130 to the printer both electrically and for data communication purposes. Thus, upon insertion of the data collection terminal 130 into the socket 206 a signal establishing the direct data link between the printer device 132 and the data collection terminal 130 may be used in the preferred system to log off the data collection terminal 130 from the low power communication system 123 and to reroute messages addressed to the data collection terminal 130, such as from the scanners 141 or 142 directly to the printer device 132.);

receiving, by the container interface display apparatus, a signal from the scale, wherein the signal indicates the detected weight of the item, (Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known);

recording, in the memory of the container interface display apparatus, the detected weight of the identified item, the detected weight being part of the managed logistics information related to the container, ((Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known; Detailed Description Text - DETX (50): The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured);

recording, in a memory of the container interface display apparatus, an association between the container being loaded and the identified item, the association being part of the managed logistics information related to the container, wherein the managed logistics information related to the container further comprising container shipping information with an inventory of what is intended to be loaded into the container, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus. In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet.)

generating electronic logistics monitor information on the display screen of the container interface display apparatus, wherein the electronic logistics monitor information comprises at least a portion of the managed logistics information, (Kim, Abstract Paragraph - ABTX: An apparatus for emulating multiple RFID tags in a supply chain/logistics network, comprising: an RFID transceiver for receiving an RF command from an interrogator, a controller for converting the received RF command into a digitized message, an RFID emulation unit for retrieving or storing identification data with respect to the multiple differing RFID tags, wherein the RFID emulation unit retrieves or stores identification data in one or more ID repositories with respect to one or more product RFID tags, one or more case RFID tags and a pallet RFID tag and the controller responding to the interrogator with a single ID retrieved from the one or more ID repositories contain information as to the one or more product RFID tags, one or more case RFID tags and a pallet RFID tag, wherein the RFID emulation unit retrieves or stores the identification data on a remote server over the Internet or locally in non-volatile memory of each apparatus.  In addition, the apparatus can contain a housing, a handle and a display screen and an input device to allow a user at any point in the supply chain/logistic network to quickly determine information on the products, cases or pallet).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kim in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Henson does not disclose detecting, by a scale disposed within the container and coupled to the container interface display apparatus by a wireless connection between the container interface display apparatus and a node device connected to the scale within the container and operative to provide the detected weight of the item to the container interface display apparatus over the wireless connection, a detected weight of the identified item loaded within the container, wherein the scale is disposed within the container and operatively coupled to the container interface display apparatus while supporting the weight of the item;

However, Vaghi discloses in [0040] For example, the mail box of the present invention may include a communications unit which transmits signals from an internal processor of the box or receives signals from an external source. The signals may be transmitted over a wireless or wired link, or both, and the link may be unidirectional or bidirectional; ALSO SEE [0103] In accordance with another embodiment of the invention, a scale is included within the mail box. FIG. 12 is a front view of a mail box according to this embodiment of the present invention. In this embodiment, the box includes an outer housing 110, an internal container 112 for holding pieces of mail, a scale unit 114 having a load cell for weighing the contents of the box, and a signal line 116 which conveys a weight signal from the scale to a processor 117 in the control panel of the box. The scale is calibrated to take the weight of the internal container into consideration in giving an accurate measurement of the weight of mail inside the container. In order for an accurate measurement to be taken, the internal container may be "floating" with respect to the outer housing of the box. Springs, guides, and/or other stabilizing members (not shown) may be used to achieve this floating state).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vaghi in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, Hanson does not disclose the following:

incrementally identifying, by the scanner, a plurality of additional items as the additional items are loaded within the container; incrementally recording a plurality of additional associations in the memory, wherein each of the additional associations respectively represent a relationship between the container and each of the additional items loaded within the container, wherein the additional associations are part of the managed logistics information related to the container; incrementally detecting, by the scale, respective weights for each of the additional items loaded within the container, wherein the respective weights for each of the additional items are part of the managed logistics information related to the container; and periodically generating an update of the electronic logistics electronic information on the display screen related to the managed logistics information, wherein the update reflects a logistics status of the container during loading.

However, Kim discloses in ([0027] In operation, the embedded emulation logic unit 330 collects information pertaining to each product RFID tag 122, each case or product package RFID tag 124 and pallet RFID tag 126 and collate the information into a single response signal. In other words, one or more ID repositories 410(1) and 410(n) configured for receiving and maintaining the RFID data (e.g., a list of IDs associated with the RFID aware device and/or the object (e.g., pallet or container device with multiple cases/packages of product items), emulated types of tags (e.g., air interface like ISO/I EC 18000- 6A), categories of IDs (e.g., pallet ID, case ID, item ID), and the authority who granted each ID). The major functions of the repository are twofold: 1) adding a new ID to the repository upon the request from an interrogator, which mimics RFID write to a physical tag; and, 2) delivering an ID to the control logic in response to a retrieval request from the control logic, which also imitates generic RFID tag behavior. ID repositories 410(1) and 410(n) can be located on the RFID aware device or an external server as denoted in FIG. 3. For example, ID repositories 410(1) and 410(n) could be located within an EPCglobal.RTM. network and stored within a remote server that can be accessed over the Internet or intranet. In this example, ID repositories 410(1) and 410(n) could be accessed by an RFID aware device 300 through a local or an Internet/intranet network access interface 300X. An Internet/intranet network access interface could be a wired connection such as a traditional RJ45 connection or various wireless connections using such standards as WIFI, Bluetooth.RTM, or Zigbee. Alternatively, IDs commonly accessed by interrogators could be stored and accessed in the main memory 300Z of the RFID aware device 300. Moreover, the information in the ID repository can be updated by means of an internal interrogator which could periodically check for the present of product, case/package and pallet/container tags. For example, if a product, e.g., a wine bottle breaks and is removed from the conveyor pallet, the RFID aware device 300 would report this fact to the one or more RFID repositories 400).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kim in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 33, Hanson discloses:

wherein the part of the container comprises at least one of an exterior wall of the container, an interior wall of the container, a structural support member within the container, or a door associated with an access entry to the container, (Detailed Description Text - DETX (37): The scales 136 are contemplated to be digital electronic scales. As such the scales record a measured weight as electronically encoded digital signals. The scales may also provide a human readable digital output. The recorded weight is further communicable by digital signal transmission. Scales having weigh cells for transducing weight into an electronic data signal with a value equivalent to the magnitude of the sensed weight are generally known. In accordance herewith, it is contemplated to incorporate the scales 136 into a flat weight platform, preferably with a wedging edge that may support one side of an article to be weighed. The scales would typically weigh only one side or edge of the article, whereupon the position of the scales would be changed to the opposite edge of the article to be weighed. The combined weight measured at both edges is added to yield a rather accurate estimate of the total weight of the article).

As per claim 36, Hanson does not disclose the following:

operatively coupling the container interface display apparatus to a depth sensing device disposed above a storage space within the container; and

mapping, by the depth sensing device coupled to the container interface display apparatus, the storage space once the item is loaded within the container to generate dimensional data reflecting an occupied configuration of the storage space;

transmitting a message by the depth sensing device to the container interface display apparatus, wherein the message reflects the occupied configuration of the storage space; and recording, in the memory of the container interface display apparatus, the occupied configuration of the storage space as part of the managed logistics information related to the container.

However, Meyer discloses in [0069] The cargo transport container 20 also includes tamper detection sensors 60. While the cargo transport container 20 is tamper resistant, the tamper detection sensors 60 signal to the central control module 40 if and when the enclosure has been opened or breached.

The tamper detection sensors 60 will be fully enclosed by the cargo transport container 20. Ina preferred embodiment, the tamper detection sensors 60 are coated on to the cargo transport

container 20 and activated by changes in the physical integrity of the cargo transport container 20 such as unauthorized penetration into the interior 27 of the cargo transport container 20. Still a more preferred embodiment occurs when an electronic grid is employed to transmit electromagnetic and optical pulses through the walls and doors of the cargo transport container 20. The tamper detection sensors 60 essentially detect changes in the material composition and structural integrity of the cargo transport container 20. The mesh or grid thus serves as a circuit that conducts the pulse 37. The pulse 37 can include radio, optical, or acoustic pulses that probe the container 20 to determine if a material or structural change has occurred in the walls. In some instances the pulse 37 operates in a manner similar to seismographic measurements that are used to map features that are underground. Radio or optical, including X-ray, techniques may also be possible if the container 20 is constructed with suitable material. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Meyer in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 41, Hanson discloses:

wherein the step of generating the electronic logistics monitor information on the display screen of the container interface display apparatus further comprises selecting the portion of the managed logistics information to display based upon input from logistics personnel involved in loading the container, and generating the selected portion of the managed logistics information to the logistics personnel on the display screen as a logistics status of the container during loading. (Detailed Description Text - DETX (50): After weighing each of the boxes 155, the operator may then proceed through the sequence of the same boxes 155 and obtain their linear measurements. For example, a selected algorithm may accept three consecutive measurements as the length, the width and the height of the box 155 being measured. FIG. 11 shows the linear measuring device 148 positioned to measure the height of the depicted box 155. The measuring device 148 may include an extendable string or tape 167 the extended length of which is measured and recorded by an electrical transducer, such as by an internal capstan (not shown). With the string or tape extending the length of the distance to be measured, the operator simply enters the measured dimension by pushing a button 168 of the device 148. The generated linear measurement may be in an analog output form, or is preferably a digital output generated by increments of rotation of the internal capstan, for example. An LCD screen 169 may give a visual confirmation of the dimension measured. The entry of the measured dimension on pushing the button 168 may record the measured dimension in a memory internally of the measuring device 148. In distinction over other linear measuring devices, the low power transceiver 125 of the linear measuring device 148 is coupled to read the stored measured dimension and transmits a data message corresponding to the value of the measured length to the printer device 132 via a communication link 170, thereby entering the measured value into the data system 123 without further action by the operator. The communication circuit 131 of the printer device 132 preferably contains a microprocessor circuit and associated memory, or, alternatively, computation logic circuit and memory circuits to process and store the received measurement data. Processing and storing the received data includes the sequencing of the data through programmed routines to automatically compute and store the total weight and the volume of each of the boxes 155 weighed and measured).

Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 6192400), and further in view of Hughes (US 20050217904 A1), and further in view of Kim (US 20090184826 Al), and further in view of Meyer (US 20070115859 Al), and further in view of Digby-Jones (US 20150294227 Al), and further in view of Vaghi (US 20040064326 A1), and further in view of Oliveras (US 7382253).

As per claims 6, 19, Hanson does not disclose the following limitations:

further comprising a depth sensing device disposed above the storage space and operative to communicate with the container interface display apparatus through the interface circuitry;

wherein the depth sensing device is further operative to map the storage space once the shippable item is loaded within the storage space to generate dimensional data reflecting an occupied status of the storage space, and notify the container interface display apparatus of the occupied status of the storage space based upon the generated dimensional data; wherein the interface circuitry receives the notification from the depth sensing device and communicates the notification to the processing unit; and wherein the processing unit is further operative to receive the communication from the interface circuitry regarding the notification, determine the occupied status of the storage space based upon the communication, record the occupied status of the storage space in the memory as part of an update to the managed logistics information related to the container, and cause the wireless communication interface to transmit an occupied status message to the managing node device, wherein the occupied status message relates to the update to the managed logistics information related to the container. However, Oliveras discloses in Description Paragraph - DETX (17): According to the embodiment of FIG. 2, the occupied space or volume of the motion sensing signal that emanates from motion sensor 200 may be confined to and defined by such motion sensor above and by the lesser depth of left lateral vertical frame 502 or right lateral vertical frame 504 along opening 501 below. According to the embodiment of FIG. 2, the occupied space or volume of the universal signal that emanates from universal signal transmitter 300 may be confined to and defined by such universal common signal transmitter above and by the lesser depth of left lateral vertical frame 502 or right lateral vertical frame 504 along opening 501 below. According to the embodiment of FIG. 2, the occupied space or volume of the unique identity signal being receivable by unique identity signal receiver 400 may be confined to and defined by such unique identity signal receiver above and by the lesser depth of left lateral vertical frame 502 or right lateral vertical frame 504 along opening 501 below.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Oliveras in the systems of Hanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of references fail to disclose the present claims as amended, and particularly “an integrated scale disposed within the storage space to support the shippable item once loaded within the container, wherein the integrated scale generates a signal reflecting a weight of what is supported on the scale, the integrated scale including a wired connection that exits the container” and “a container interface display apparatus removably disposed on an exterior wall of the container, the container interface display apparatus further comprising ...interface circuitry coupled to the processing unit and disposed within the housing with a connection to the interface circuitry accessible through the housing at a location on the housing that is external to and spaced from the container, wherein the connection of the interface circuitry is operatively coupled to the integrated scale of the container by the wired connection of the integrated scale connecting to the connection of the interface circuitry at the location that is external to and spaced from the container, the interface circuitry being operative to receive the generated signal from the integrated scale indicating a detected weight of the shippable item once loaded onto the integrated scale.” Independent system claim 14 includes similar recitations as recited by independent claim 1.  However, examiner respectfully disagrees.  Examiner has re-evaluated references used and has now cited Vaghi, paragraphs [0040] and [0103] to cure these deficiencies.  In addition, claims 14 recite similar limitations.  Claims 2-5, 9-13, 15-18 and 22-26 depend from either independent claim 1 or independent claim 14 and are therefore still rejected for similar reasons.
With regard to independent claim 27, Applicant argues that the present claims as amended are not suggested or rendered obvious by the combination of references Examiner cited.  However, Examiner has re-evaluated references used and has now cited Vaghi, paragraphs [0040] and [0103] to cure these deficiencies.  Claims 28-33, 36 and 39-43 depend from independent claim 27 and is therefore still rejected for similar reasons.
Applicant argues that Hanson requires container gross weight rather that item weight as recited in claims 1, 14 and 27, and also disagrees with the combination of Hanson and Hughes to disclose a scale within the container.  However, Examiner respectfully disagrees.  First, Hanson does mention determining total weight, however this total weight is for a single item where each measured side is totaled as shown in (37) In addition, with regard to the combination of Hanson and Hughes not disclosing a scale within the container, Examiner now cites Vaghi, paragraphs [0040] and [0103] to cure these deficiencies.
Prior Art Considered
The following reference is considered relevant by the Examiner, however, has not been used:

Noyes (US 20140353205 AQ)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 17, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628